Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12, 14, and 16 – 21 are pending.

Allowable Subject Matter
Claims 1 – 12, 14, 16 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 14 and 16 (renumbered as 1, 13 and 19) directed to acquiring search keywords and determining a plurality of initial search results that match with the keywords; acquiring a plurality of characteristic factors associated with each of the initial search results, and a weight of each of the plurality of characteristic factors; performing a fusion calculation on each of the initial search results according to the weights of the plurality of characteristic factors to obtain a comprehensive weight of each of the initial search results, wherein the performing a fusion calculation on each of the initial search results according to the weights of the plurality of characteristic factors to obtain a comprehensive weight of each of the initial search results further comprises: acquiring an offset value and a correction value respectively, according to each of the plurality of characteristic factors of each of the initial search results; obtaining a fusion coefficient of each of the plurality of characteristic factors by calculating a sum of a product of the weight of each of the plurality of characteristic factors and the offset value corresponding to each of the plurality of characteristic factors, and the correction value corresponding to each of the plurality of characteristic factors; and multiplying the fusion coefficient of each of the plurality of characteristic factors to obtain the comprehensive weight of each of the initial search results; and ranking the plurality of initial search results according to the comprehensive weights.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164